Citation Nr: 1450956	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08 06 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and a psychotic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Appellant had active service from June 1 to June 21, 1983.  She also had service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the claim sought.  The claim was certified for appeal by the Hartford, Connecticut, RO.

In March 2010 and September 2011, the Board remanded the claim for further development.  In November 2012, the Board denied the claim.  In July 2014, the United States Court of Appeals for Veterans Claims issued a memorandum decision vacating the Board's decision and remanding the case for appropriate action consistent with the Court's order. 

As noted by the Board in its September 2011 remand and the November 2012 decision, the appellant in January 2007 appeared to have raised issues of entitlement to service connection for hearing loss and tinnitus.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted to a veteran for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury or disease, during active military service.  38 U.S.C.A. § 1131 (West 2002).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).   The term "active military service" includes periods of active duty for training during which a person was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002).

The evidence shows that the appellant is currently NOT a veteran.  Moreover, the law provides that the claimant bears the burden of establishing veteran status.  Donnellan v. Shinseki, 24 Vet.App. 167, 172 (2010).  Notably, when a claim for disability compensation benefits is based only on a period of active duty for training, the claimant may establish that she is a veteran by showing that she became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  38 U.S.C. §§ 101, 1110 (West 2002).  A claimant may establish veteran status by showing that a disorder that preexisted service was aggravated during a period of active duty for training.  Aggravation is shown when a preexisting disorder is permanently increased beyond natural progress during a period of active duty for training.  Donnellan, 24 Vet.App. at 172, 175.  

In this case the Court found that the September 2012 VA examination was inadequate.  In this regard, following that examination the VA examiner diagnosed the appellant with schizophrenia.  The examiner found that the appellant's symptoms were longstanding "dating back to her early adolescent years."  The examiner opined that "it (was) more likely that she entered the military during a period of rem[i]ssion.  However, she then cycled into a psychotic state again sometime after arriving at Fort Dix."  The examiner concluded that the appellant's schizophrenia "was not caused by or worsened beyond its natural progression."  

In finding that the September 2012 VA examination was inadequate the Court noted that although the record contained no preservice medical records pertaining to the nature of the appellant's mental disorder prior to service, the record was replete with postservice records which show that she was consistently diagnosed with bipolar and personality disorders.  Yet the 2012 VA examiner diagnosed schizophrenia, a disorder characterized by cyclical episodes of remission and active psychosis.  The Court added that, "[i]ndeed, the VA examiner's opinion that the appellant's mental disorder did not worsen beyond its natural progression during [active duty for training] (was) predicated upon his belief that during service the appellant experienced an episode of recurrent active psychosis.  Thus, the examiner concluded that there was no substantial change in the underlying mental disorder.  Rather, he concluded that the appellant suffered a temporary worsening of the symptoms associated with the appellant's schizophrenia."

The Court took exception to the adequacy of the examination because the examiner failed to reconcile, or even discuss, the appellant's lengthy medical history of bipolar disease.  The Court found that although the VA examiner concluded that the appellant had schizophrenia before and during active duty for training and on the occasion that he examined her in 2012, "the examiner (did) not discuss the appellant's lengthy postservice medical history and the fact that the majority of examiners who have treated her have not diagnosed her with schizophrenia.  It is not apparent that the examiner based his opinion of aggravation on the appellant's full medical history.  Because the examiner's medical opinion did not address the appellant's medical history, the examination report does not provide the Board with a fully informed opinion on which to evaluate whether the appellant's mental disorder was aggravated during active duty for training."

In view of the findings of the Court this case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appellant should be contacted and offered an opportunity to identify any additional pertinent records which have not been previously submitted.  Thereafter, the RO must conduct all appropriate development in light of the appellant's response.  If the RO cannot locate records identified by the appellant, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the appellant should be scheduled for a comprehensive psychological examination, to include all appropriate psychological tests.  The appellant's claims file, Virtual VA file, and VBMS file must be provided to a board certified psychologist.  Following that examination of the appellant and review of all of the evidence, the psychologist must opine whether it is at least as likely as not that any diagnosed psychiatric disorder was incurred during the appellant's tour of active duty for training from June 1 to June 21, 1983.  If not, the psychologist must opine whether it is at least as likely as not that any diagnosed psychiatric disorder was permanently aggravated beyond its natural progression during the appellant's tour of active duty for training from June 1 to June 21, 1983.  A complete, full reasoned rationale must be provided for any opinion offered.

Any opinion offered must discuss and analyze the appellant's full and complete medical history to include her history with bipolar disease.  The psychologist must reconcile and discuss the appellant's lengthy postservice medical history and the fact that the majority of examiners have not diagnosed her with schizophrenia, and that the prevailing view is that the appellant has suffered from bipolar disease.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  The appellant is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Upon completion of the above requested development and any additional development deemed appropriate, the RO must readjudicate the claim.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

